ORDER
The Disciplinary Review Board having filed a report with the Supreme Court recommending that JOHN F. FOX of TOTO-WA, who was admitted to the Bar of this State in 1970, be publicly reprimanded for his loan of trust monies to a client without disclosing the nature of the loan to the beneficiary of the trust or the Surrogate’s Court and without obtaining consent to the loan on behalf of the trust, the foregoing conduct in violation of RPC 1.7, and good cause appearing;
It is ORDERED that the findings of the Disciplinary Review Board are hereby adopted and JOHN F. FOX is publicly reprimanded; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said JOHN F. FOX as an attorney at law of the State of New Jersey; and it is further
ORDERED that JOHN F. FOX reimburse the Ethics Financial Committee for appropriate administrative costs.